Exhibit 10.71

    
SEVENTH AMENDMENT
TO
CREDIT AGREEMENT
dated as of
January 17, 2013
among


SOLANA RESOURCES LIMITED,
as Borrower,


GRAN TIERRA ENERGY INC.,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Global Coordinator,


and
The Lenders Party Hereto
    





LEGAL_US_W # 73933737.1

--------------------------------------------------------------------------------




SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”) dated as
of January 17, 2013, is among SOLANA RESOURCES LIMITED, a corporation duly
formed and existing under the laws of the Province of Alberta, Canada (the
“Borrower”); GRAN TIERRA ENERGY INC., a corporation formed and existing under
the laws of the State of Nevada (the “Parent”); WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the lenders party
to the Credit Agreement referred to below (collectively, the “Lenders”) and as
global coordinator; and the undersigned Lenders.
R E C I T A L S
A.    The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of July 30, 2010, as amended
by that certain First Amendment to Credit Agreement dated as of August 31, 2010,
that certain Second Amendment to Credit Agreement dated as of November 5, 2010,
that certain Third Amendment to Credit Agreement dated as of January 20, 2011,
that certain Fourth Amendment to Credit Agreement dated as of February 14, 2011,
that certain Fifth Amendment to Credit Agreement dated as of May 18, 2012, and
that certain Sixth Amendment to Credit Agreement dated as of October 9, 2012,
among the Borrower, the Parent, the Administrative Agent and the Lenders party
thereto (the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Seventh Amendment refer
to Sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 9.16. Section 9.16 is hereby amended and restated in
its entirety to read as follows:
Section 9.16    Swap Agreements. The Parent will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than (a)
Swap Agreements entered into by the Parent or the Borrower in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed, 85%
of the reasonably anticipated projected production from proved, developed,
producing Oil and Gas Properties of the Parent and the Subsidiaries for each
month during the period during which such Swap Agreement is in effect for each
of crude oil and natural gas, calculated separately; (b) Swap Agreements entered
into by the Parent or the Borrower in respect of interest rates with an Approved
Counterparty, as follows: (i) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Parent and the Borrower then in effect
effectively converting interest rates from fixed to floating) do not

LEGAL_US_W # 73933737.1

--------------------------------------------------------------------------------




exceed 50% of the then outstanding principal amount of the Parent’s or
Borrower’s Debt for borrowed money which bears interest at a fixed rate and (ii)
Swap Agreements entered into by the Parent or the Borrower effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Parent and the Borrower
then in effect effectively converting interest rates from floating to fixed) do
not exceed 100% of the then outstanding principal amount of the Parent’s Debt
for borrowed money which bears interest at a floating rate; and (c) Swap
Agreements in respect of foreign exchange and currency option transactions with
an Approved Counterparty providing for (1) the purchase by the Borrower or any
Guarantor of an agreed amount of Colombian Pesos in exchange for the sale by the
Borrower or such Guarantor of an agreed amount of US Dollars (or entitling the
Borrower or such Guarantor to purchase at a strike price a specified quantity of
Colombian Pesos and to sell at the strike price a specified quantity of US
Dollars) and (2) the purchase by the Borrower or any Guarantor of an agreed
amount of US Dollars in exchange for the sale by the Borrower or such Guarantor
of an agreed amount of Colombian Pesos (or entitling the Borrower or such
Guarantor to purchase at a strike price a specified quantity of US Dollars and
to sell at the strike price a specified quantity of Colombian Pesos), in each
case, to provide protection against fluctuations in currency values for the
purpose of making tax payments by or on behalf of itself or any Subsidiary in
Colombia. In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Parent or any Subsidiary to post collateral or
margin to secure obligations under such Swap Agreement or to cover market
exposures and neither the Parent nor the Borrower will enter into any Swap
Agreement unless concurrently therewith, the Parent or the Borrower (as
applicable) shall have delivered to the Administrative Agent a duly executed
consent and agreement of the counterparty to such Swap Agreement in form and
substance satisfactory to the Administrative Agent, pursuant to which such
counterparty shall (i) consent to the grant of Liens in all of the Parent’s or
the Borrower’s right, title and interest in and to such Swap Agreement to secure
the Indebtedness and (ii) agree to make all payments under such Swap Agreement
to the Collection Account.
Section 3.    Conditions Precedent. This Seventh Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Seventh Amendment Effective Date”):
3.1    The Administrative Agent shall have received from the Lenders, the
Borrower, the Parent and the Subsidiary Guarantors, counterparts (in such number
as may be requested by the Administrative Agent) of this Seventh Amendment
signed on behalf of such Persons.
3.2     No Default shall have occurred and be continuing, after giving effect to
the terms of this Seventh Amendment.
Section 4. Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower and the Parent each hereby: (a) acknowledges the terms of this Seventh
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, after giving effect
to the amendments contained herein; (c) agrees that from and after the Seventh
Amendment Effective Date each reference to the Credit Agreement in the Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Seventh



LEGAL_US_W # 73933737.1     2

--------------------------------------------------------------------------------




Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Seventh Amendment: (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct in all material respects, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct in all material respects as of such earlier date and (ii) no Default has
occurred and is continuing.
4.3    Loan Document. This Seventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
4.4    Counterparts. This Seventh Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
4.5    NO ORAL AGREEMENT. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
4.6    GOVERNING LAW. THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]





LEGAL_US_W # 73933737.1     3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.




BORROWER:    SOLANA RESOURCES LIMITED
By:     /s/ Dana Coffield                
Name: Dana Coffield
Title:    President & CEO


    




PARENT:    GRAN TIERRA ENERGY INC.
By:     /s/ Dana Coffield                
Name: Dana Coffield
Title:    President & CEO





Signature Page
Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




By: /s/ Juan Carlos Sandoval            
Name:    Juan Carlos Sandoval
Title:    Director




By:                             
Name:    
Title:    
    



Signature Page
Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------




RATIFICATION AND AFFIRMATION


Each of the undersigned Guarantors hereby: (a) acknowledges the terms of this
Seventh Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (c) agrees that from and
after the Seventh Amendment Effective Date (as defined in this Seventh
Amendment) each reference to the Credit Agreement in the Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Seventh
Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Seventh Amendment: (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct in all material respects, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct in all material respects as of such earlier date and (ii) no Default has
occurred and is continuing.




EXECUTED AS A DEED by:
SOLANA PETROLEUM EXPLORATION
(COLUMBIA) LIMITED
/s/ Cecilia Lopes Victorino
Witness
By: /s/ Julio Moreira                        
Name:    Julio Moreira
Title:    Director








GRAN TIERRA EXCHANGECO INC.


    
By:     /s/ Dana Coffield                
Name:    Dana Coffield                    
Title:    President & CEO                            








EXECUTED AS A DEED by:
GRAN TIERRA ENERGY INTERNATIONAL
HOLDINGS LTD.
/s/ Cecilia Lopes Victorino
Witness
By:     /s/ Julio Moreira                
Name:    Julio Moreira
Title:    Director



Signature Page
Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------






EXECUTED AS A DEED by:
GRAN TIERRA ENERGY CAYMAN
ISLANDS INC.
/s/ Cecilia Lopes Victorino
Witness
By: /s/ Julio Moreira            
Name:    Julio Moreira
Title:    Director








ARGOSY ENERGY, LLC
    


By: /s/ Julio Moreira                
Name:    Julio Moreira
Title:    Manager








GRAN TIERRA ENERGY COLOMBIA, LTD.
By: Argosy Energy, LLC, the general partner of
Gran Tierra Energy Colombia, Ltd.
    


By: /s/ Julio Moreira                
Name: Julio Moreira
Title:    Manager




GRAN TIERRA ENERGY BRASIL LTDA.




By:     /s/ Julio Moreira                
Name: Julio Moreira
Title:    President


WITNESSES:


/s/ Cecilia Lopes Victorino____________
Name: Cecilia Lopes Victorino
ID:


_____________________________
Name:
ID:






Signature Page
Seventh Amendment to Credit Agreement

